 Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 1 of 31




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 DEBANY RIVERA, Individually and as
 Heir to the Estate of Juan Javier Martinez,
 Jr., Deceased; and JUAN JAVIER
 MARTINEZ, SR.
         Plaintiffs

 v.                                                             Civil Action No. 4:20-cv-01881

 CITY OF PASADENA; PASADENA
 INDEPENDENT SCHOOL DISTRICT;
 LONNIE SMITH, II; ZACHARY MABES;
 JESUS PAZ; JOSEPH LOCKMONDY;
 MARK HARDIN; DONNA WRIGHT;
 PAUL BENNETT; FEDERICO CRUZ; and
 TIMOTHY DEVER
       Defendants

            PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT

TO THE HONORABLE COURT:

      COME NOW, Debany Rivera, in her individual capacity and as heir to the estate of Juan

Javier Martinez, Jr., Deceased, and Juan Javier Martinez, Sr., plaintiffs, file this original

complaint complaining of the City of Pasadena, Pasadena Independent School District, Lonnie

Smith, II, Zachary Mabes, Jesus Paz, Joseph Lockmondy, Mark Hardin, Donna Wright, Paul

Bennett, Federico Cruz and Timothy Dever, defendants, and would show the following:

                                         I.      P AR T I E S

1.       Plaintiff Debany Rivera (“Debany”) is an individual residing in Harris County, Texas.

She is the surviving spouse of Juan Javier Martinez, Jr.

2.       Plaintiff Juan Javier Martinez, Sr., is an individual residing in Harris County, Texas.

He is the surviving father of Juan Javier Martinez, Jr.




                                                1
     Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 2 of 31




3.     Decedent Juan Javier Martinez, Jr. (“Javier” or “Decedent”) died as a result of the

injuries caused by Defendants, which are the subject of this lawsuit, on April 28, 2018. Javier

died intestate, and was survived by his wife, Debany, and his father, Juan Javier Martinez, Sr.

Javier had no children or descendants. Debany is Javier’s sole heir at law. There has been no

administration of Javier’s estate, nor is one necessary. Plaintiffs bring this suit in their

individual capacities as Javier’s wrongful death beneficiaries, and Debany also brings this suit

in her capacity as Javier’s sole heir at law.

4.     Defendant City of Pasadena (“the City”) is a municipality in Harris County, Texas. It

has appeared and answered.

5.     Defendant Pasadena Independent School District (“PISD”) is a school district in Harris

County, Texas. It has appeared and answered.

6.     Defendant Lonnie Smith II (“Officer Smith”) is an individual residing in Harris County,

Texas and, on information and belief, is or was a sworn officer of the Pasadena Independent

School District Police. He has appeared and answered.

7.     Defendant Zachary Mabes (“Officer Mabes”) is an individual residing in Harris

County, Texas and, on information and belief, is or was a sworn officer of the Pasadena Police

Department. He has appeared and answered.

8.     Defendant Jesus Paz (“Officer Paz”) is an individual residing in Harris County, Texas,

and, on information and belief, is or was a sworn officer of the Pasadena Police Department.

He has appeared and answered.

9.     Defendant Joseph Lockmondy (“Officer Lockmondy”) is an individual residing in

Harris County, Texas and, on information and belief, is or was a sworn officer of the Pasadena

Police Department. He has appeared and answered.



                                                2
 Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 3 of 31




10.    Defendant Mark Hardin (“Officer Hardin”) is an individual residing in Harris County,

Texas and, on information and belief, is or was a sworn officer of the Pasadena Police

Department. He has appeared and answered.

11.    Defendant Donna Wright (“Officer Wright”) is an individual residing in Harris County,

Texas and, on information and belief, is or was a sworn officer of the Pasadena Police

Department. She has appeared and answered.

12.    Defendant Paul Bennett (“Officer Bennett”) is an individual residing in Harris County,

Texas and, on information and belief, is or was a sworn officer of the Pasadena Police

Department. He has appeared and answered.

13.    Defendant Federico Cruz (“Officer Cruz”) is an individual residing in Harris County,

Texas and, on information and belief, is or was a sworn officer of the Pasadena Police

Department. He may be served with citation at his usual place of business, 1201 Davis St.,

Pasadena, Texas 77506, or wherever he may be found.

14.    Defendant Timothy Dever (“Officer Dever”) is an individual residing in Harris County,

Texas and, on information and belief, is or was a sworn officer of the Pasadena Police

Department. Plaintiffs have been unable to ascertain Officer Dover’s first name despite their

diligent efforts. He has appeared and answered.

15.    Officers Smith, Mabes, Paz, Lockmondy, Hardin, Wright, Bennett, Cruz and Dever are

collectively referred to as the “Defendant Officers.”

                             II.     J UR I S D I CT I O N   A ND   V E NUE

16.    This action was originally filed in 127th District Court, Harris County, Texas and was

removed to this Court by the City and Officers Mabes, Paz, Lockmondy, Hardin, Wright,

Bennett, and Dever on the basis of federal question jurisdiction.



                                                3
      Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 4 of 31




                                          III.       F AC T S

17.    On April 27, 2018, at or near 6:00 A.M., Javier Martinez was with Guido Capello in

Strawberry Park, located at 1104 Parkside Drive, Pasadena, Harris County, Texas 77504.

Javier attempted to calm Guido, who was emotionally upset, and Javier was attempting to get

him to return to his house.

18.     At approximately, 6:49 am, Officer Paz of the Pasadena Police Department (“PPD”)

 arrived near Strawberry Park and approached Mara Capello, Javier and Guido. At this time

Guido was shouting, clearly upset, and was being restrained by Javier. Upon arrival, Officer

 Paz met with Mara Capello and asked her “what’s going on with him?”. Mara replied “my

                 brother, he took something. He needs to go to the hospital.”




19.     Guido approached Defendant Paz as Javier tried to calm him. Officer Paz repeatedly

spoke to Guido telling him to “calm down” and requested that Guido go to the front of his car.

Javier, exhibiting no signs of intoxication, assisted in directing Guido toward the car and also

attempted to calm Guido saying “calm down”, “what are you doing?” and “you’re being loud”.

Mara also told Guido “tranquilo”. Defendant Paz advised Guido that he was not under arrest,

but that he was going to handcuff Guido for Paz’s safety.          Javier was cooperative and

attempted to keep Guido calm as Defendant Paz placed handcuffs onto Guido. Defendant Paz

then began moving Guido to the rear of his vehicle.



                                                 4
 Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 5 of 31




20.    Defendants Cruz and Mabes arrived in a second police car. Guido again became upset

and moved toward the new car, pulling forward. Defendant Paz became excited as well and,

as Javier tried to calm Guido, shouted for Javier to “get away” and “I’m not going to fucking

ask you again, dude”. Defendant Cruz approached and assisted Defendant Paz in placing the

handcuffed Guido over the hood of the second vehicle. Javier attempted to approach to calm

the situation, however, Defendant Paz indicated that he should not be near. Mara spoke with

Javier as well. Javier was holding his hands out and to his side during this time and was in no

manner aggressive or belligerent with any officer. Javier moved behind Mara, approximately

fifteen to twenty feet from the car.   Guido became calmer and was taken by Defendant Cruz

to the rear door of his car, while Defendant Paz directed Mara to “come over here” back to his

own car. At this point, Defendant Mabes was speaking with Javier and Javier told Defendant

Mabes, in response to question “because I’ve been chasing him around”. He then asked “is he

okay?” referring to Guido. Throughout this time, Javier was walking and displayed no signs

of intoxication.

21.    As Defendant Paz was questioning Mara, Defendant Mabes requested Javier move to

the front left side of the car he had driven. Javier stood near the front fender and, at some

points leaned back against it. Javier made no threatening movements. For the next thirty three

seconds, Javier stood next to the front fender of Defendant Mabes’ vehicle displaying no

aggression and complying with Defendant’s requests. At this stage, Mabes was already

unlawfully detaining Javier, because he had no reasonable suspicion necessary to justify an

investigative detention and no probable cause to justify an arrest. Mabes was wearing a body

camera that was recording this exchange, but this footage appears to have conveniently been

lost by the PPD.



                                              5
      Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 6 of 31




22.     Then, Defendant Mabes, without any justification, reached forward and grabbed

Javier’s right arm and pushed him against the car. Defendant Mabes said “listen to what I’m

telling you. Do not move away from my car…” During this time a third vehicle arrived at the

scene. Defendant Cruz approached Javier and Defendant Mabes. Defendant Mabes yelled

“stop moving”. Here, Mabes and Cruz were unlawfully detaining and using force against

Javier, because they had no reasonable suspicion necessary to justify an investigative

detention, had no reason to believe Javier presented a threat to anyone, and had no probable

cause to justify an arrest.




23.     From the beginning of the incident until this point, Javier had made no aggressive

actions toward any officer and, further, had not violated any law or been accused of violation

of any law. Both Defendants Cruz and Mabes, without justification, forcefully turned Javier

to face the hood of the car causing hard contact with the vehicle.       Defendant Paz then

approached them, saying “Don’t fucking play, Dude.” And “Make it fucking easy, man.”

Defendants Mabes and Cruz then violently forced Javier to the ground on his right side. The

Defendants began stating numerous requests, including, “put your hands behind your back”.

With both Defendants Mabes and Cruz placing their weight on Javier, such movement

impossible as he body was on its side. Defendant Cruz then said “roll over” as Defendant

Mabes pushed Javier from the other side, again making compliance impossible. Here, Mabes,

Cruz, and Paz were unlawfully detaining and using force against Javier, including attempting

                                              6
 Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 7 of 31




to handcuff Javier, because they had no reasonable suspicion necessary to justify an

investigative detention, had no reason to believe Javier presented a threat to anyone, and had

no probable cause to justify an arrest.




24.    Javier said “what are you doing?” as the three Defendants pulled at Javier. Defendant

Paz said “we’re not going to tell you again”, followed by “Taser, Taser, Taser” as Javier was

on the ground. Mara was also present and attempted to speak to Javier.




25.    At this point, Defendant Smith, who has recently arrived, violently pushed Javier’s

head down onto the ground and placed his right knee on Javier’s neck.     Javier continued to

move as the other Defendants pushed him into the ground, pulled and struck him. Defendant

Smith, during this time, threatened Javier, saying that he was going to “break your Goddamn

hand,” while he placed Javier in a “come-along” wrist lock in order to inflict pain on Javier.

At this point three Defendants were pulling, pushing or placing bodyweight on Javier and


                                              7
      Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 8 of 31




shouting varying instructions. Here, Mabes, Cruz, Paz, and Smith were unlawfully detaining

and using force against Javier, because they had no reasonable suspicion necessary to justify

an investigative detention, had no reason to believe Javier presented a threat to anyone, and

had no probable cause to justify an arrest. They also had no justification for striking or using

pain-inducing holds on Javier, because Javier presented no threat to anyone.

26.    Approximately one and a half minutes after Javier was initially forced to the ground,

during which Defendants pulled, pushed, struck and shouted, Defendant Paz said “Fuck it, Bro.

Tase him. Tase him.” Defendant Cruz said “Taser”. Defendant Cruz unholstered a Conducted

Energy Weapon (CEW) and fired it into Javier, who was still on the ground, and subjected his

body to up to 55,000 Volts of electricity. Defendant Cruz then discharged the CEW into into

Javier’s body several times. Here, Mabes, Cruz, Paz, and Smith were continuing to unlawfully

detain and use force against Javier, because they had no reasonable suspicion necessary to

justify an investigative detention, had no reason to believe Javier presented a threat to anyone,

and had no probable cause to justify an arrest. Additionally, they had no justification for use

of a Taser against Javier, particularly in “probe” mode rather than “drive stun” mode, because

Javier presented no threat to them or anyone else.




27.    After suffering the physical strikes and electrical shocks, Javier began to crawl away

and then was able to stand. Smith then struck Javier in the chest with his knee. Then, while

Javier, surrounded by Defendant Officers, held his hands out in submission, Cruz, at Paz’s
                                               8
 Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 9 of 31




urging (“Do it again, bro!”) shocked Javier again with the Taser, causing him to fall hard to

the ground. Again, it was clear that Javier presented no threat to the officers or anyone, and yet

Mabes, Cruz, Paz, and Smith continued their unlawful abuse of him.




28.    Javier stood again and began to walk away from Defendant Officers. As Javier walked

away, Defendant Paz, said “that’s okay I got spray” and approached Javier. Defendant Paz

discharged an OC spray device into Javier’s face. Javier continued to walk. There continued

to be no justification for the officers to detain or use force against Javier, including the use of

pepper spray, because there because they had no reasonable suspicion necessary to justify an

investigative detention, had no reason to believe Javier presented a threat to anyone, and had

no probable cause to justify an arrest. The officers had no justification for preventing Javier

from leaving the scene.




                                                9
      Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 10 of 31




29.     Javier had only moved a short distance further when Defendants Bennett and Smith

approached from behind and forcefully grabbed Javier around his neck and shoulder. The

Defendants Bennet and Smith then tackled Javier and slung him to the ground again, slamming

the back of Javier’s head into the ground. There continued to be no justification for the officers

to detain or use force against Javier, including the use of pepper spray, because there because

they had no reasonable suspicion necessary to justify an investigative detention, had no reason

to believe Javier presented a threat to anyone, and had no probable cause to justify an arrest.

The officers had no justification for preventing Javier from leaving the scene.




30.     After Javier was on the ground again, Defendant Officers Paz, Smith and Bennett

pushed Javier down into the ground by placing their weight on him. During this time

Defendant Officers were again striking Javier with their fists and kicking Javier with boots on

his head and body. Defendant Smith said “Quit fucking moving. I’m going to kick you hard.”

and then did so with his boot, once in the arm and once in the stomach. Defendant Paz also

kicked Javier. Defendant Bennett applied his thumb to a location behind Javier’s ear causing


                                               10
Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 11 of 31




injuries to his head and ear. Defendant Bennett kept his thumb at that location for an extended

period of time. During the same time, Defendant Paz had both hands behind Javier’s neck at

this time, pushing his head to the ground. Defendant Dever, arrived and pushed Javier’s head

to the ground again as the other Defendants held him. These actions went on for a period of

time. Defendant Dever said “give me your fucking hand” and again pushed javiers head to the

ground. At some point, Javier was handcuffed by Defendants, including Dever. There

continued to be no justification for the officers to detain or use force against Javier, including

handcuffing him, because there because they had no reasonable suspicion necessary to justify

an investigative detention, had no reason to believe Javier presented a threat to anyone, and

had no probable cause to justify an arrest.




31.    Javier’s behavior and condition had drastically changed since the initial contact due to

the beating he had received from the officers. Javier had spoken clearly with Defendant Paz

and Mabes just a few minutes before, Javier was now disoriented and unable to communicate.

Six minutes had passed since Defendant Cruz and Mabes first threw Javier to the ground.




                                               11
      Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 12 of 31




32.     Defendant Wright, a detective, was present for some or part of this time. Defendant

Paz then hobbled Javier’s legs, although he was lying on the ground, disoriented and not

attempting to stand up. Several of the Defendants had placed their knees on different parts of

Javier’s prone body.    As the Defendants stood over Javier, he requested water repeatedly.

Defendants, including Paz, Lockmondy and Dever, attempted to load Javier into one of the

police cars by lifting him by the extremities and carrying him to the rear of the vehicle. After

pushing handcuffed Javier into the seat and floorboard, Javier fell backward to the ground.

Defendants taunted him after he fell. Defendant Lockmondy told Javier he would get water

for him. Defendant Dever stood over Javier and said “You look like a fish right now…is that

on purpose?” Lockmondy then stood over Javier and saying “Here’s your fucking water for

you.”, dropped a bottle of water near Javier. Defendant Lockmondy then walked away. There

was no justification for the continued detention and use of force against Javier, who was now

handcuffed and incapacitated, because the officers still had no reasonable suspicion to justify

a investigative detention, no probable cause to justify an arrest, and no reason to believe that

Javier presented a threat to anyone. At this stage, Javier clearly needed medical attention, not

to be handcuffed and abused.

33.     Defendant Dever then pushed Javier into a sitting position and held him in that position

as Defendant Wright held water in front of him. Detective Wright asked Javier if he wanted

water and then stood up when Javier failed to respond quickly enough. Dever, who was

supporting a near unconscious Javier, then cruelly allowed Javier to drop back to the ground

without support. This was an act of wanton cruelty against a helpless, handcuffed person in

clear need of medical attention, and certainly not justified by any law.




                                              12
Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 13 of 31




34.    Although the Defendants treated themselves for effects of OC spray by washing their

faces with water, none treated Javier to reduce the effects of the OC spray. Javier had at least

one seizure at this time. After this point, Javier never regained his mobility or mentation again.

The officers showed nothing but indifference to Javier, who was wholly under the power of

the officers and clearly in need of medical attention, was simply allowed to lay in place.

35.    The Defendant Officers called Emergency Medical Services to the scene. During the

time before arrival of Emergency Medical Services and while Javier was handcuffed, the

Defendant Officers offered no medical assistance to Javier nor did they attempt to remove the

CS residue from his face. Javier repeatedly asked for water and was denied. In fact, they

openly exhibited a callous disregard for Javier’s wellbeing. Javier experienced seizures at the

scene and, at one point, was near death. At this point, several Defendants expressed concern

for themselves if Javier died and, as Javier again began breathing, these same Defendants began

joking over his prone, semi-conscious body. Defendant Paz then volunteered “I’m hot” to

other Defendants to indicate that his camera was recording.

36.    Javier was taken to Bayshore Hospital by ambulance, where, approximately twenty

hours later, Javier died as a result of the he injuries he sustained at the hands of the Defendant

Officers. Javier was twenty-two years old.




                                               13
      Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 14 of 31




37.     Despite Defendants’ repeated assertions that Javier had ingested an intoxicant, such as

alcohol, LSD, “Kush,” or even designer drugs like 25i-NBOMe, no evidence of any narcotic

or intoxicant was found in the medical examinations by either Bayshore Hospital or the

Medical Examiner. In fact, the Medical Examiner tested Javier for more than 100 different

intoxicants, including alcohol, LSD, designer psychoactives including 25i-NBOMe, and

numerous synthetic canniboids. No intoxicants at all were found in Javier’s system, other than

an unconfirmed, “presumptive positive” for marijuana metabolites. Javier’s cause of death

was determined to be homicide.

38.     Defendant Bennett struck Javier at least twice with his fists, once with his knee and

applied “mandibular angle pressire point” behind Javier’s ear. There was no legal justification

for any of these acts, and each constituted a violation of Javier’s rights under the Fourth, Fifth,

and Fourteenth Amendments.

39.     Defendant Dever struck Javier with his hands, pushed him into the ground, kicked

Javier with his feet and intentionally dropped an incapacited, handcuffed Javier to the ground




                                               14
Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 15 of 31




after lifting him up. There was no legal justification for any of these acts, and each constituted

a violation of Javier’s rights under the Fourth, Fifth, and Fourteenth Amendments.

40.     Defendant Cruz fired his CEW device into Javier, kicked Javier at least once and struck

Javier with his fist at least once. There was no legal justification for any of these acts, and each

constituted a violation of Javier’s rights under the Fourth, Fifth, and Fourteenth Amendments.

41.     Defendant Paz sprayed OC spray into Javier’s face, placed pressure behind Javier’s

right ear, struck Javier with his hands, struck Javier with his knees, and kicked Javier with his

foot. There was no legal justification for any of these acts, and each constituted a violation of

Javier’s rights under the Fourth, Fifth, and Fourteenth Amendments.

42.     Defendant Mabes struck Javier with his fists and kicked Javier with his feet. There was

no legal justification for any of these acts, and each constituted a violation of Javier’s rights

under the Fourth, Fifth, and Fourteenth Amendments.

43.     Defendant Smith grabbed Javier from behind and threw him to the ground, striking his

head and struck Javier with his fists and placed his knee on Javier’s neck. There was no legal

justification for any of these acts, and each constituted a violation of Javier’s rights under the

Fourth, Fifth, and Fourteenth Amendments.

44.     Defendant Dever handcuffed Javier, and while Javier was handcuffed and

incapacitated, lifted Javier and then dropped him to the ground, allowing Javier’s head to strike

the ground. There was no legal justification for any of these acts, and each constituted a

violation of Javier’s rights under the Fourth, Fifth, and Fourteenth Amendments.

45.     Some or all of the Defendant Officers struck, kicked, and threw Javier, discharged the

CEW’s into him, and sprayed him with OC spray, despite the fact that he did not threaten,

attack, or resist the Defendant Officers, was never a threat to the Defendant Officers at the time



                                                15
      Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 16 of 31




of the conduct. The Defendant Officers had no probable cause or reasonable suspicion of a

crime existed to support detention or      arrest of Javier, nor did they ever arrest Javier.

Defendant Officers at the scene communicated with Javier prior to beating, tasing and OC

spraying him. None indicated suspicion of intoxication at that time, but rather were concerned

with Guido. Despite the lack of any reasonable suspicion of a crime, Defendant officers beat,

kicked, tased and OC sprayed Javier and, at no time during the events described herein did any

officer make effort to intervene. Rather, Defendant officers joked about the incident and

regularly warned others that recording devices were present while discussing the incident. The

Defendant Officers’ conduct violated the Fourth, Fifth, and Fourteenth Amendments to the

United States Constitution.

46.     The force initiated by and/or the failure to intervene in the use of said force, by some

or all of the Defendant Officers caused an unreasonable seizure to Javier.

47.     Javier did not obstruct justice or resist arrest, nor did he batter or assault any of the

Defendant Officers. The extensive testing of his bodily fluids confirmed that Javier was not

intoxicated as Defendants claimed, and Javier exhibited no symptoms that would lead a

reasonable person to believe he was intoxicated.

48.     On April 27, 2018, at the time of the incident, Javier did not commit any act contrary

to the law.

49.     As a direct and proximate result of one or more of the aforesaid acts or omissions of

the Defendant Officers suffered injury and tragically died.

50.     On or about April 27, 2018, the Defendant Officers were on duty at all times relevant

to this Petition. Officers Mabes, Paz, Lockmondy, Hardy, Wright, Bennett, Cruz and Dever

were sworn peace officers employed by the City of Pasadena and the Pasadena Police



                                               16
Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 17 of 31




Department (PPD). Officer Smith was a sworn peace officer employed by Pasadena

Independent School District (PISD). The Defendant Officers engaged in the conduct

complained of herein, on said date, in the course and scope of employment and while on duty.

51.    The conduct of the Defendant Officers and Javier’s death were the result of policies,

practices, and customs of the PPD, adopted and promulgated by the policymakers of that body-

-namely, the Chief of Police or, alternatively, the Mayor and City Council—and of PISD

through the policymakers of that body—namely, the Chief of the Police for PISD or,

alternatively, the superintendent and school board. The following are express policies,

practices, and customs instituted by the policymakers of the PPD and PISD, or, in the

alternative, are tacit policies, practices, and customs the policymakers have either actively

promoted or, through deliberate indifference, allowed to exist within PPD, or are widespread

practices that are so common and well-settled as to constitute a custom that fairly represents

City and PISD policy:

       a. Using excessive, and oftentimes deadly force, to carry out otherwise routine arrests

           or stops.

       b. Using excessive and deadly force when such force is not necessary or permitted by

           law.

       c. Ignoring the serious need for training and supervision of its officers in regards to

           the use of force.

       d. Failing to discipline those persons whom are found to have engaged in the use of

           excessive force upon those entrusted to their care and/or under their control.

       e. Failing to adequately supervise and/or observe its officers.




                                             17
Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 18 of 31




  f. Failing to adequately train officers regarding the availability of alternative means

     of detaining persons other than the use of force or deadly force.

  g. Failing to discharge officers who have shown a pattern or practice of using

     excessive force;.

  h. Failing to adopt and enforce appropriate procedures for use of Tasers or other

     CEWs.

  i. Failing to adopt and enforce appropriate procedures for use of OC Spray.

  j. Failing to adopt and enforce appropriate procedures for identification of officers.

  k. Failing to adopt and enforce sufficient de-escalation procedures for officers.

  l. Failing to adopt and enforce sufficient training and supervisory procedures

     regarding detention and restraint of individuals.

  m. Adopting a practice whereby officers who are unfit for peace officer duties, as

     shown by prior actions in the line of duty, are allowed to retain their positions.

  n. Detaining citizens without reasonable suspicion that the citizen is involved in

     criminal activity, without any reason to believe the citizen is armed or presents any

     threat to the officer or to the public, and without probable cause to believe that the

     citizen has committed a crime.

  o. Restraining and handcuffing citizens without reasonable suspicion that the citizen

     is involved in criminal activity, without any reason to believe the citizen is armed

     or presents any threat to the officer or to the public, and without probable cause to

     believe that the citizen has committed a crime.

  p. Using both non-deadly and deadly force as a first resort to enforce compliance by

     citizens with officer’s commands, without regard whether such force is legally



                                        18
Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 19 of 31




        justified or reasonably necessary to protect the lives or safety of others or to effect

        a lawful arrest, and without any attempt to use lesser force or to de-escalate the

        situation without force.

     q. Immediately manhandling and striking citizens who do not immediately submit to

        handcuffing or restraint, without making any attempt to de-escalate or resolve the

        situation without force, during a purported investigative detention where the subject

        presents no threat.

     r. Using “less lethal” weapons like Tasers, without making any attempt to de-escalate

        or resolve the situation without force, during a purported investigative detention

        where the subject presents no threat.

     s. Using “Tasers” on “probe” rather than “drive stun” mode on citizens who do not

        present any threat, simply to compel compliance to restraint during a purported

        investigative detention where the subject presents no threat.

     t. Using joint-manipulation techniques on citizens, simply to compel compliance to

        restraint during a purported investigative detention where the subject presents no

        threat.

     u. Spraying OC spray into the face of citizens to compel, simply to compel compliance

        to restraint and to prevent the citizen from leaving the scene, during a purported

        investigative detention where the subject presents no threat.

     v. Preventing citizens from peacefully leaving an encounter where the citizen is not

        under arrest and where there is no legal basis to detain the citizen.




                                           19
      Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 20 of 31




        w. Forcibly tackling citizens, without any measure taken to avoid injury to the citizen,

            simply to prevent the citizen from leaving the scene, during a purported

            investigative detention where the subject presents no threat.

        x. Withholding first aid from restrained citizens in clear need of medical attention.

        y. Allowing other officers to violate the constitutional rights of citizens, assisting

            other officers in the violation of citizens’ rights, and concealing the violation of

            citizens’ rights by officers.

52.     PPD has not disclosed its written policies and procedures. However, it is clear that each

of these unconstitutional practices listed above are the express or tacit policy of the PPD and

PISD Police, because the Defendant Officers openly engaged in these practices with the full

knowledge of the PPD’s and PISD’s policymakers—at times even in the presence of senior

officers—and not one of the Defendant Officers was punished, reprimanded, or even

informally corrected. Additionally, the lack of action by PPD’s and PISD’s policymakers

constitute a ratification of these unconstitutional policies.

53.     These policies were carried out by PPD’s and PISD’s officers, and directly caused the

violation of the constitutional rights of, and the injuries to and death of, Javier.

54.     The Chief of Police for the City of Pasadena is the final policymaker for the PPD

because has been granted power and mandated by the city council and under the city charter

to direct and manage the department and to determine plans and policies to be observed in

police operations, and he performs this role independently of the mayor or city council.

Moreover, through their lack of any meaningful regulation or oversight of PPD, the mayor and

city council have abdicated any policymaking power to the Chief of Police.




                                                20
Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 21 of 31




55.    Likewise, the Chief of Police for PISD is the final policymaker for the PISD Police

because he has been granted power and mandated by the school board to direct and manage

the department and to determine plans and policies to be observed in police operations, and he

performs this role independently of the superintendent or school board. Moreover, through

their lack of any meaningful regulation or oversight of their police department, the

superintendent and school board have abdicated any policymaking power to the Chief of

Police. Additionally, PISD’s official policy manual is expressly approved and signed by the

Chief of Police.

56.    If the Chiefs of Police of the City and PISD, respectively, are not the final

policymakers, then the governing bodies of the two entities—the mayor and city council of the

City and the superintendent and school board of PISD—are the final policymakers. The

governing bodies have promulgated no relevant rules or regulations governing the conduct of

their respective policy departments, have engaged in no meaningful oversight of the police

departments, and have exhibited deliberate indifference to their respective police departments’

violations of citizens’ constitutional rights. It is obvious that such a failure of oversight would

result in constitutional violations such as those committed against Javier.

57.    Both PPD and PISD have exhibited a pattern of similar excessive force incidents,

including incidents resulting in death, with at least the acquiescence of PPD’s and PISD’s

policymakers. These unpunished, unlawful uses of force constitute such a common, well-

settled, and widespread practice that it fairly represents the policy of the City and PISD. For

example:

       a. In 2007, Pedro Gonzales was beaten to death by PPD officers using knee strikes,

           elbow strikes, and fists. No PPD officer was punished.



                                               21
      Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 22 of 31




        b. In 2012, Jose Sauceda, Jr., was beaten and hogtied by PPD officers. He died on a

           stretcher when transported to Bayshore Hospital. No PPD officer was punished.

        c. Between 2012 and 2015, PISD had 129 use of force incidents.

        d. In 2012, Pasadena ISD police shot and critically wounded an unarmed 14-year-old.

           No PISD officer was punished.

        e. In 2015, Pasadena ISD police struck a 16-year-old student 18 times with a metal

           baton simply because he loudly demanded his phone. No PISD officer was

           punished.

58.     Additionally, the conduct of the Defendant Officers and Javier’s death were the result

of PPD’s and PISD’s failure to train the Defendant Officers. Regardless of whether PPD and

PISD adopted state training standards, their respective Chiefs of Police remain responsible for

ensuring that their respective officers are actually trained, competent, and fit for service. The

training actually received by the Defendant Officers was defective in multiple respects:

        a. The Defendant Officers were not adequately trained in the use of force, including

           both when and to what degree to employ it. They were not trained to use only that

           force reasonably necessary to protect the lives and safety of themselves and the

           public or to effect a lawful arrest, and to do so with due regard for the health and

           safety of the subject.

        b. The Defendant Officers were not adequately trained to de-escalate situations

           without the use of force prior to using force, or how to do so.

        c. The Defendant Officers were not adequately trained on when an investigative

           detention under Terry v. Ohio is justified, and were not trained to recognize that




                                              22
Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 23 of 31




           they must have a reasonable suspicion that the subject is engaged in criminal

           activity.

       d. The Defendant Officers were not adequately trained on when a subject may be

           handcuffed or otherwise physically restrained during an investigative detention.

       e. The Defendant Officers were not adequately trained in recognizing whether a

           subject is actually intoxicated.

       f. The Defendant Officers were not adequately trained to recognize when a subject is

           actually a threat to the safety of officers or the public.

       g. The Defendant Officers were not adequately trained in when and how to employ

           Tasers, including when to use the “drive stun” rather than “probe” functions.

       h. The Defendant Officers were not adequately trained in when and how to employ

           dangerous striking and grappling techniques on a subject, including fist and knee

           strikes, joint locks, and throws to the ground. They were not trained how to avoid

           serious injury to the subject when using such techniques, nor were they trained to

           refrain from such techniques unless necessary.

       i. The Defendant Officers were not adequately trained in when and how to employ

           OC spray on a subject, including when the use of OC spray is justified.

59.    PPD and PISD knew that these training failures were likely to result in the violations

of citizens’ constitutional rights. Deaths resulting from techniques used by the Defendant

Officers, such as slamming Javier’s head into the ground, are well-documented, as are deaths

resulting from CEWs . It was a highly predictable consequence of PPD’s and PISD’s failure

to train that a person like Javier could be severely injured or killed by PPD’s and PISD’s

officers, and that is exactly what occurred here.



                                               23
      Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 24 of 31




                                  IV.     C A US E S   OF   A C T I ON

Count 1—42 U.S.C. § 1983, Excessive Force

60.     At all times relevant to this Petition, the Defendant Officers were acting under color of

state law, ordinance and/or regulation, statutes, custom and usages of the City and PISD. The

Defendant Officers were also acting in concert with one another.

61.     The actions and/or omissions of the Defendant Officers described above amounted to

an unjustified and excessive use of force against Javier.

62.     By unjustifiably and unreasonably handcuffing, detaining, arresting, striking, kicking,

lacing their body weight upon, electrocuting, spraying with OC spray and throwing him to the

ground, the Defendant Officers violated Javier’s rights to be free from unreasonable searches

and seizures under the Fourth, Fifth, and Fourteenth Amendments to the United States

Constitution in multiple ways, including:

        a. By using excessive and deadly force in the course of Defendants’ attempt to seize

           and the seizure of Javier, in violation of the Fourth Amendment and its

           reasonableness standard. Javier was unlawfully arrested, beaten, and subjected to

           the unnecessary use of weapons such as the Taser CEW and OC spray. The

           Defendant Officers employed force that was clearly excessive to the need, and was

           objectively and subjectively unreasonable;

        b. By unnecessarily striking, kicking, tasing, using pepper spray and dragging and

           throwing Javier to the ground;

        c. By failing to provide timely medical attention and preventing same from being

           timely rendered, where it was clearly necessary and required by law; and

        d. By failing to provide supervision and/or proper training to prevent such incidents

           of excessive force.
                                               24
Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 25 of 31




63.     Defendants the City and PISD are liable for the constitutional torts of Defendant

Officers because Defendants the City and PISD sanctioned customs, practices, and policies,

described in detail above.

64.     The conduct of Defendants described above proximately caused the injuries to and

death of Javier and the violation of his civil rights under the Fourth, Fifth, and Fourteenth

Amendments.

Count 2—42 U.S.C. § 1983, False Arrest

65.     On the morning of April 27, 2018, the Defendant Officers handcuffed, detained, and

beat Javier without probable cause to believe that Javier had committed a criminal offense and

without reasonable suspicion that Javier had ever been engaged in criminal activity.

66.     Therefore, the conduct of the Defendant Officers was in violation of the Fourth and

Fourteenth Amendments to the United States Constitution.

67.     Defendant Officers’ conduct, and the unlawful detention of Javier, were the result of

the policies and customs of the City and PISD as described above, and by the City’s and PISD’s

failure to train its officers as described above.

68.     The aforementioned actions of Defendants were a direct and proximate cause of the

constitutional violations, injuries, and/or death of Javier and damages suffered by Plaintiffs, as

set forth more fully below.

69.     The conduct of Defendants described above proximately caused the injuries to and

death of Javier and the violation of his civil rights under the Fourth, Fifth, and Fourteenth

Amendments.

Count 3—42 U.S.C. § 1983, Civil Conspiracy

70.     At the time of Javier’s injuries, a meeting of the minds occurred between all individual

Defendant Officers

                                                25
      Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 26 of 31




71.     The Defendant Officers conspired with the purpose of unlawfully detaining, arresting,

using force against Javier without legal justification, thereby violating Javier’s rights under the

United States Constitution.

72.     Specifically, the Defendants conspired to violate Javier’s constitutional rights in the

following manner:

        a. Defendant Officers agreed to detain, arrest and cause injury to Javier intentionally,

           without consent, without justification and without adequate monitoring.

        b. Defendant Officers agreed to hold Javier on the ground, Defendant Officers

           permitted and assisted the Defendant Officers as they hit, struck, kicked,

           electrocuted Javier and threw him to the ground.

        c. Defendant Officers generated false documentation to cover-up for their own and

           each other's misconduct, including, but not limited to, one officer compiling a

           single report for this incident.

        d. Defendant Officers committed overt acts in furtherance of the above conspiracy by

           communicating among themselves on April 27, 2018, and for a period of time

           thereafter, whereby the individual defendants agreed to facilitate, engage in and

           support the activity which occurred in connection with the allegations immediately

           above. The Defendant Officers also committed overt acts in furtherance of the

           conspiracy by completing the agreed upon actions as described above.

73.     As a result of this conspiracy, the Defendant Officers, by and through their conduct,

proximately caused the death of Javier.

74.     The actions of the Defendant Officers further demonstrate that the Defendant Officers

failed in their duty to enforce the laws equally and fairly towards Javier.



                                               26
Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 27 of 31




75.    The aforementioned actions of Defendant Officers were a direct and proximate cause

of the constitutional violations, injuries, and/or death of Javier and damages suffered by

Plaintiffs, as set forth more fully below.

76.    The conduct of Defendants described above proximately caused the injuries to and

death of Javier and the violation of his civil rights under the Fourth, Fifth, and Fourteenth

Amendments.

Count 4—42 U.S.C. § 1983, Deliberate Indifference

77.    On the morning of April 27, 2018, Javier was placed under the control and custody of

the Defendant Officers. During this period of time, he was struck and kicked until he was

unresponsive and undergoing seizures.

78.    At this point, the Defendant Officers knew that Javier was at serious risk to his physical

health and welfare.

79.    The Defendant Officers did not check his vitals or any other measure of his physical

condition. The Defendant Officers did not inform or instruct the paramedics or any other

medical personnel to check on Javier’s physical condition.

80.    Instead of assisting Javier, one or more of the Defendant Officers put his bodyweight

on Javier and pressed Javier into the ground. During this time Javier did not move his body

and was completely unresponsive.

81.    Instead of assisting Javier, one or more of the Defendant Officers, stood nearby and

took no action.

82.    The aforementioned actions of Defendant Officers were a direct and proximate cause

of the constitutional violations, injuries, and/or death of Javier and damages suffered by

Plaintiffs as set forth more fully below.



                                              27
      Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 28 of 31




83.     Therefore, the Defendant Officers’ conduct violated Javier’s rights under the Fourth,

Fifth, and Fourteenth Amendment of the United States Constitution.

84.     Plaintiffs seek unliquidated damages within the jurisdictional limitations of this court.

                               V.      D AM A GE S   AN D   R E M E DI E S

85.     As detailed above, Plaintiffs requests that they have judgment against Defendants for

actual damages for the wrongful death of Javier, including but not limited to:

        a.     Loss of contribution of a pecuniary value that they would have received from

               Javier, had he lived;

        b.     Loss of companionship and society that they would have enjoyed with Javier,

               had he lived;

        c.     Mental anguish and grief due to Javier’s death;

        e.     Loss of inheritance that they would have received from Javier, had he lived;

86.     Additionally, Plaintiff Debany Rivera requests that she have judgment in her capacity

as the heir of Javier for damages suffered by Javier, including but not limited to:

        a.     Reasonable and necessary medical expenses;

        b.     Earning capacity lost both prior to his death;

        c.     Earning capacity Javier would have enjoyed had he lived;

        e.     Pain and mental anguish;

        f.     Physical impairment;

        g.     Physical disfigurement;

        h.     Compensation for the unlawful arrest and detention of Javier; and

        i.     Reasonable funeral and burial expenses.




                                               28
Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 29 of 31




87.     Additionally, Plaintiffs request attorney’s fees and expert fees pursuant to 42 U.S.C. §

1988(b) and (c).

88.     Pursuant to Rule 47(c), Plaintiffs state that they seek monetary relief over

$1,000,000.00. This statement is made to provide information regarding the nature of

Plaintiffs’ claims as required by Rule 47(c), and is made without prejudice to Plaintiffs’ rights

and subject to Plaintiffs’ right to amend.

                                   VI.     C O ND I T I ON S P RE C E DE NT

89.     All conditions precedent to Plaintiffs’ rights to recovery have occurred or have been

fulfilled.

                              VII.       P RE S E R VAT I O N   OF   E VI DE NC E

90.     Plaintiffs hereby request and demand that Defendants and their agents, attorneys, and

insurers preserve and maintain all evidence pertaining to any claim or defense related to the

incident made the basis of this lawsuit, or the damages resulting therefrom, including but not

limited to statements, photographs, videotapes, audiotapes, recordings, business or medical

records,     bills,   estimates,    invoices,    checks,    measurements,           equipment,   vehicles,

correspondence, memoranda, files, facsimiles, email, voice-mail, text messages, or cellular

telephone records. Failure to maintain such items will constitute “spoliation” of the evidence

and may subject Defendants to sanctions.

                                              VIII. P RA YE R

91.     For the reasons stated above, Plaintiffs Debany Rivera, in her individual capacity and

as heir to the estate of Juan Javier Martinez, Jr., Deceased, and Juan Javier Martinez, Sr.,

respectfully request that Defendants City of Pasadena, Pasadena Independent School District,

Lonnie Smith, II, Zachary Mabes, Jesus Paz, Joseph Lockmondy, Mark Hardin, Donna Wright,



                                                    29
    Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 30 of 31




Paul Bennett, Timothy Dever, and Federico Cruz, be duly cited to appear and answer herein,

and that Plaintiffs have and recover of Defendants judgment for actual damages, attorney’s

fees, expert fees, pre- and post-judgment interest, costs of court, and such other and further

relief to which he may be entitled at law or in equity.

       Respectfully Submitted, this the 21st day of August, 2020,

                                      G A B E L L A W PLLC

                                      /s/ Christopher Gabel
                                      Christopher Gabel
                                      State Bar No. 24089408
                                      720 Rusk St.
                                      Houston, Texas 77002-2713
                                      chris@gabellawpllc.com
                                      Telephone: 713-429-4477
                                      Facsimile: 713-429-5546


                                      R O B E RT G. T AYL O R , II, P.C.

                                      /s/ Robert G. Taylor, III (Trey)
                                      Robert G. Taylor, III (Trey)
                                      State Bar No. 19721100
                                      2040 North Loop West, Suite 104
                                      Houston, Texas 77018
                                      ttaylor@rgtaylorlaw.com
                                      Telephone: 713-654-7799
                                      Facsimile: 713-654-7814

                                      H UM P H RE Y L A W PLLC

                                      /s/ Brian Humphrey
                                      Brian Humphrey
                                      State Bar No. 24074456
                                      TC Energy Center
                                      700 Louisiana, Suite 3950
                                      Houston, Texas 77002
                                      brian@htx-law.com.com
                                      Telephone: 713-364-2616
                                      Facsimile: 832-827-3299
                                      Attorneys for Plaintiffs



                                               30
Case 4:20-cv-01881 Document 25 Filed on 08/21/20 in TXSD Page 31 of 31




                   CERTIFICATE OF SERVICE

     I hereby certify that this document was served on all attorneys of

record and/or unrepresented parties in accordance with Rule 5 and Local

Rule 5.5 as indicated below on August 21, 2020.

William S. Helfand                   Larry Simmons
Norman Ray Giles                     Carmen Jo Rejda-Ponce
LEWIS BRISBOIS BISGAARD & SMITH,     GERMER PLLC
LLP                                  America Tower
24 Greenway Plaza, Suite 1400        2929 Allen Parkway, Suite 2900
Houston, Texas 77046                 Houston, Texas 77019
Via ECF                              Via ECF



                             /s/ Robert G. Taylor, III
                             Robert G. Taylor, III (Trey)




                                   31
